AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

Hsin Chi Su
Plaintiff
V.
Bank Sinopac, et al
Defendant

Civil Action No. 4:14-cv-2164

 

ed

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 5/23/2019 .

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 12/10/2019
CLERK OF CCURT

ae, J. Olson (I KK

a /
Signature of Clerk or Deputy Cler
 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF kea%SA&s District Court

Southern District of Texas

 

| ENTERED
{ Hsin Chi Su, § May 23, 2019
i § David J. Bradley, Clerk
| Plaintiff, §
§
versus § Civil Action H-14-2164,
| §
Bank Sinopac, et al., §
§
Defendants. §
Final Judgment

On the motions of Wilmington Trust, National Association in civil action H-
14-2165 and civil action H-14-2166, Wilmington Trust, National Association,
recovers a judgment for (A) the principal of $60,459,959.33 owed it on Hsin Chi Su’s
guaranties, (B) $17,169,737.40 in pre-judgment interest, and (C) post-judgment

interest at a rate of 2.32%. (94) (80)
Signed on May ZZ , 2019, at Houston, Texas.

—— sf

Lynn N. Hughes
United States District Judge

 

TRUE COPY I CERTIEY ATTEST;

 

 
